Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-8 No.333-172256) pertaining to the 2006 Stock Acquisition and Option Plan for Key Employees of Nielsen Holdings plc and its Subsidiaries and Nielsen 2010 Stock Incentive Plan, Registration Statement (Form S-8 No.333-176940) pertaining to The Nielsen Company 401(k) Savings Plan and The Nielsen Company Savings Plan, Registration Statement (Form S-8 No. 333-188601) pertaining to the Amended and Restated Nielsen 2010 Stock Incentive Plan, Registration Statement (Form S-8 No. 333-191458) pertaining to the Arbitron Inc. 2008 Equity Compensation Plan, and Registration Statement (Form S-3 No.333-202190) of Nielsen Holdings plc. of our reports dated February19, 2016, with respect to the consolidated financial statements and schedules of Nielsen Holdings plc and the effectiveness of internal control over financial reporting of Nielsen Holdings plc included in this Annual Report (Form10-K) of Nielsen Holdings plc for the year ended December31, 2015. /s/ Ernst& Young LLP New York, New York February19, 2016
